DETAILED ACTION
Examiner’s Comments
	The examiner amendments below cure minor claim informalities that were not fixed with the amendment filed on 8/17/2021.  The applicant’s remarks regarding the 112f interpretation are noted.  The examiner maintains that the 3-prong test for means-plus-function language is met by each of the identified limitations.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
On line 2 of claim 3, “members” has been replaced by --member--.
In claim 7, both recitations of “cam” have been replaced by --rotational cam--.
On line 1 of claim 19, “1” has been replaced by --11--.
On line 1 of claim 20, “1” has been replaced by --11--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  See the previous action mailed on 6/17/2021 for a detailed reasons for allowance.  The closest prior art, Shultz ‘287, discloses a rotational cam (206) including an outer surface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE J STIGELL/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
THEODORE J. STIGELL
Primary Examiner
Art Unit 3783